Citation Nr: 1547931	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  14-15 749A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric condition to include post-traumatic stress disorder and anxiety disorder.

2. Entitlement to service connection for an acquired skin disorder, to include scabies and pruritus.


ATTORNEY FOR THE BOARD

T.Ojo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2007 to December 2007 and from April 2011 to March 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma.

The issue of an acquired psychiatric condition to include post-traumatic stress disorder and anxiety disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the currently demonstrated acquired skin disorder, to include scabies and pruritus, is directly related to the Veteran's active duty service.


CONCLUSION OF LAW

The Veteran's acquired skin disorder, to include scabies and pruritus, were incurred in, or aggravated by active military service. 38 U.S.C.A. §§ 1101, 1110, 1134(a), 5107 (West 2002); 38 C.F.R. §§ 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As the Board's decision herein to grant service connection for skin condition is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012)) and the implementing regulations.


Merits of the Claim

The Veteran contends that he is entitled to service connection for an acquired skin disorder that he incurred while on active duty in Afghanistan. 
 
Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board notes that the Veteran is currently diagnosed with scabies, as noted in the VA examination dated April 2013. As such, the Veteran has a current disability with regard to this claim, and element (1) under 38 C.F.R. § 3.303 has been met.

The Veteran was afforded a VA exam in April 2013, in which the examiner opined that it is more likely than not that the Veteran acquired his skin disorder while in service. He also opined that it is more likely than not that the skin disorder is due to a mite infestation while in service. The examiner next opined that although the Veteran has a current diagnosis of scabies, the Veteran's skin disorder may not be scabies, as scabies is difficult to diagnose and treat. However, the examiner did note that the Veteran was treated with antihistamines and topical corticosteroids for scabies and the skin disorder improved but was not completely eradicated. The Veteran was also given permethrin for possible pruritus. 

The Veteran's lay testimony states that the skin disorder started about halfway through his deployment in Afghanistan. He initially thought it was athlete's foot, but soon realized it was not. His symptoms include itching, burning blisters and bumps that vary in size. They originated on his feet but have since spread to his entire body. He reports that the itching is so severe, he often scratches until his skin breaks causing him to bleed. The itching keeps him up at night and frustrates him. 
As a lay person, the Veteran is competent to describe symptoms, which he is able to perceive through the use of his senses. 38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses). Further, the Veteran's statements and testimony are admissible and are to be considered as evidence of the onset, course, and duration of the symptoms. Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept in determining whether lay evidence may be considered, in other words, whether the evidence is admissible). The Board thus finds that the Veteran is competent to describe his symptoms in service and thereafter.

The Veteran also submitted buddy/ lay statements from a fellow Veteran that served with him in Afghanistan. The Buddy states in a letter dated May 2015, that the Veteran first showed him the skin disorder about halfway through deployment, when he advised the Veteran to seek medical attention, the Veteran responded, "we are overtasked, if I can just get home and not die, the VA will fix me". The Buddy stated that the Veteran was constantly in fear of dying, and more concerned with getting home alive than he was of treating the skin condition. 

The Veteran's ex-wife also submitted a statement in a letter dated May 2015, that the Veteran brought home an unknown skin condition. She stated that during the time they lived together following his return home, he was always itching and scratching, until he was bleeding and that this was a condition he did not have pre-deployment.

Therefore, given the record before it, the Board finds that (1) the Veteran acquired a skin disorder during his active military service; (2) the Veteran currently has a diagnosis of scabies; (3) the VA examiner opined that it is more likely than not that the Veteran's acquired skin disorder was incurred during service, and (4) the Board finds the Veteran competent to report his symptoms with regards to his skin disorder and there is no reason to doubt his credibility. Accordingly, the Board finds that the Veteran's acquired skin disorder is directly related to his active military service.


ORDER

Entitlement to service connection for an acquired skin disorder, to include scabies and pruritus is granted.


REMAND

The Veteran contends that he has PTSD as a result of his active duty service in Afghanistan. The Veteran was afforded a PTSD examination in October 2012 in which the VA examiner opined that the Veteran does not meet the full criteria for PTSD. The exam focused primarily on the Veteran's upbringing and family issues rather than his active military service. The examiner also stated that the Veteran requires ongoing outpatient psychotherapy and should seek follow up treatment.

The Veteran was afforded another VA exam in December 2013, in which the examiner diagnosed the Veteran with unspecified anxiety disorder and ruled out PTSD. However, the same examiner noted that the patient presents with a mixture of anger, depression, and anxiety marked with insomnia, and that he would be referred for a PTSD evaluation. An attempt was made to follow up with the Veteran days after his examination but he was unable to be reached. 

As the Veteran claims in his May 2015 statement that he has PTSD and the December 2013 VA examiner noted that the Veteran should be re-evaluated for PTSD, the Board finds that a VA examination is necessary to determine if the Veteran has PTSD, or any other acquired psychiatric disorder that is related to his service in Afghanistan.  A new VA examination is required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006)

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination by an examiner with appropriate expertise.  The purpose of the examination is to determine the etiology of any diagnosed psychiatric disorder, to include PTSD.

The following considerations must govern the examination:

a. The claims file and a copy of this remand must be made available to the physician, who must acknowledge receipt and review of these materials in any report generated.

b. The physician must review all medical evidence associated with the claims file.  In particular, the Board draws the physician's attention to the nature of the Veteran's responsibility while stationed in Afghanistan. 

c. All indicated tests and studies must be performed.

d. The examiner must provide an opinion as to whether it is at least as likely as not that the Veteran has a psychiatric condition, to include PTSD, or any other psychiatric disorder, that began during active service or is related to any incident of service.

e. In all conclusions, the physician must identify and explain the medical bases of his or her opinion with reference to the claims file.

The examiner is advised that the Courts have imposed a requirement on the Board to evaluate any medical opinions by examination of multiple factors, including but not limited to:  whether the examiner conducted a personal interview of the Veteran; whether clinical testing was conducted; whether a comprehensive review of the claims file and other medical and factual evidence was considered, including lay statements and other medical opinions, with consideration of conclusions reached and whether they are based on the current state of medical knowledge.

The examiner is also advised that by law, the mere statement that the claims file was reviewed by an examiner with expertise is not sufficient to find an examination or the opinion adequate.  In addition, the examination report must include a complete rationale for any opinions expressed.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


